In a coram nobis proceeding, defendant appeals from an order of the Supreme Count, Kings County, entered September 4, 1964, which denied without a hearing bis application to vacate a judgment of said count rendered April 29, 1963 on Ms plea of guilty, convicting him of attempted forgery in the third degree, and imposing sentence. Order reversed on the law and the facts, and application remitted to the Supreme Count, Kings County: (1) for a hearing on the defendant's riaim that he was mentally incapable of understanding the Charges and making his defense at the time of his plea of guilty and sentence; and (2) for further proceedings not inconsistent herewith. In our opinion, the facts alleged by the defendant are sufficient to require a hearing upon Ms claim of inieompetency at the time he pleaded guilty and was sentenced (People v. Jones, 12 N Y 2d 1024; People v. Sprague, 11 N Y 2d 951; People v. Bowndy, 10 N Y 2d 518). Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.